Exhibit 10.17

Schedule of Executives with

Continuity Agreements

 

Title

  

Name

  

YearsComp*

Chairman, President and Chief Executive Officer

   Stephen D. Newlin    3

Executive Vice President and Chief Financial Officer

   Robert M. Patterson    3

Senior Vice President, President of Distribution

   Kurt C. Schuering    1

Senior Vice President, Supply Chain and Operations

   Thomas J. Kedrowski    3

Senior Vice President and Chief Information and Human Resources Officer

   Kenneth M. Smith    3

Senior Vice President, Chief Commercial Officer

   Michael E. Kahler    3

Senior Vice President, President of Performance Products and Solutions

   Robert M. Rosenau    3

Senior Vice President, President of Europe and South America

   Bernard P. Baert    2

Vice President, General Counsel and Secretary

   Lisa K. Kunkle    3

Vice President, Mergers and Acquisitions

   Joel Rathbun    1

Senor Vice President and President, Global Specialty Engineered Materials

   Craig M. Nikrant    1

Senior Vice President and President, Global Specialty Color, Additives and Inks

   John V. Van Hulle    1

Vice President, Innovation, Sustainability and Chief Innovation Officer

   Cecil C. Chappelow    1

Vice President, Treasurer

   Daniel O’Bryon    1

Vice President, Tax

   Frank Vari    1

Vice President, Corporate Controller

   Vincent W. Shemo    1

Vice President, Marketing

   Julie McAlindon    1

Vice President, Planning and Investor Relations

   Cynthia D. Tomasch    1

Vice President, Key Account Management

   Mark Crist    1

* Years of compensation payable upon change of control.